Citation Nr: 1044857	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic tension and 
headaches due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to 
January 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by the Department of Veterans 
Affairs (VA) Decatur, Georgia, Regional Office (RO).  
Subsequently, this appeal has been transferred to the Atlanta, 
Georgia, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that further development action is 
required before appellate review of the appeal can proceed.  The 
Veteran stated that his current headaches are related to an in-
service incident involving a four foot piece of glass falling on 
his head.  He stated that while he has experienced headaches 
since service, he noticed in 1992 the headaches were worsening 
and it was not until 1997 when he sought medical treatment for 
his condition.  See statements dated in December 2004 and May 
2005.  

The Board concedes that the Veteran's in-service treatment 
records are consistent with the Veteran's report of a head injury 
sustained during service.  Service treatment records indicate he 
received stitches for a laceration to the head in November 1973.  

This matter was previously remanded by the Board in September 
2008 for a VA compensation and pension examination.  In December 
2008 the Veteran underwent a VA examination where upon 
examination and review of the Veteran's claims file, the examiner 
opined the chronic tension and migraine headaches are not a 
result of the in-service head injury as they started in 1998; 
twenty five years after the in-service head injury.  

The Veteran's representative asserted in a written brief dated in 
October 2010 that the VA examiner did not consider the Veteran's 
lay statements that he experienced mild symptoms prior to 1992.  
Therefore, since "the examiner's opinion has not accounted for 
the [V]eteran's statement which establish[ed] a continuity of 
symptoms" the Veteran's representative requested that the 
compensation and pension report be returned to the VA examiner 
for an addendum addressing the Veteran's lay statements.  The 
representative's assertions correspond with statements made by 
the Veteran in a written document dated in December 2004 (in 
which he reported having headaches ever since a piece of glass 
fell on him in service).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  

In addition, the Veteran is competent to report continuity of 
symptoms of chronic tension and headaches since service because 
that requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).  
 
Therefore, given the current diagnosis and treatment for 
headaches, the in-service treatment records of a head injury, and 
the Veteran's lay statements, it is the Board's opinion that 
further development of the case is necessary in order to give the 
Veteran every consideration with respect to the present appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC must request an opinion from the 
same VA examiner who conducted the 
December 2008 examination, (or if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the examiner 
should state whether it is at least as 
likely as not that the Veteran's chronic 
tension and headaches are due to the in-
service head injury.  The examiner should 
note histories contained in a Social 
Security application dated in August 2002 
in which the Veteran reported onset of the 
condition in 1995, and a VA treatment 
record dated in September 1999 which noted 
a history of chronic headaches since 1994.  
In addition to a review of the evidence of 
record, the VA examiner is asked to 
specifically consider the Veteran's lay 
statements that he has experienced 
headaches since service which worsened in 
1992.  See statements dated in December 
2004 and May 2005.  If an opinion cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.

The entire claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination and 
this fact should be acknowledged in the 
report.  If the examiner determines that a 
new examination is required, or the same 
examiner is not available, a new 
comprehensive examination must be 
conducted.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail. 

2.	Upon completion of the examination, review 
the examiners' report to ensure 
substantial compliance with the Board's 
directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Take any needed 
corrective action.  38 C.F.R. § 4.2.

3.	Thereafter, the AMC should readjudicate 
the Veteran's claims.  Thereafter the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


